 

CONTRIBUTION AGREEMENT

 

Dated as of July 25, 2016

 

This CAPITAL CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of the
date first set forth above (the “Effective Date”), by and among Bradley Albert
(“Albert”), Brick Top Holdings, Inc. (“Brick Top”), Frank Esposito (“Esposito”),
Robert Hamilton (Hamilton”), Peter J. Cassinelli, Jr. (“Cassinelli”), Frank M.
Esposito (“Esposito”), Justin Morris (“Morris”), James J. Regan (“Regan”),
Ronald Schwartz (“Schwartz”), B. Harrison Smith (“Smith”), Rudolph Steiner
(“Steiner”) and Larry Vipond (“Vipond” and, collectively with Albert, Hamilton,
Brick Top, Cassinelli, Esposito, Morris, Regan, Schwartz and Steiner,
“Contributors” and each a “Contributor”), the shareholders of Recall Studios,
Inc., a Nevada corporation (“Recall Studios”), Carolco Pictures, Inc., a Florida
corporation (“Carolco Pictures”), and South Centre, Inc. (“South Centre”) for
the limited purposes as set forth herein. Smith and Esposito shall be referred
to collectively as the “Advisors.”

 

W I T N E S S E T H:

 

WHEREAS, Contributors own 100% of the issued and outstanding shares of stock of
Recall Studios, representing all of the issued and outstanding equity therein
(the “Recall Studios Shares”);

 

WHEREAS, Contributors state that the business purpose in undertaking the
transactions called for herein is to facilitate the growth and development of
Recall Studios by combining he capabilities of Recall Studios with those of
Carolco Pictures, and, therefore, Contributors desire to contribute the Recall
Studios Shares to Carolco Pictures as detailed, infra;

 

WHEREAS, Contributors and Carolco Pictures intend that the transactions
contemplated by this Agreement qualify as non-taxable transfers of property to
Carolco Pictures by persons in control of Recall Studios pursuant to Section 351
of the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
Regulations promulgated thereunder; and

 

WHEREAS, Contributors and Carolco Pictures wish to set forth their agreement in
writing in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual provisions and covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

Section 1. Capital Contribution.

 

  (a) On the Effective Date, Contributors hereby agree to contribute the Recall
Studios Shares, representing 100% of the authorized, issued and outstanding
equity interests in and to Recall Studios, to Carolco Pictures as a contribution
to the capital of Carolco Pictures as a non-taxable transfer of property in
accordance with Section 351 of the Code.         (b) In return for the
contribution set forth in Section 1(a), Carolco Pictures shall issue to
Contributors on the Effective Date fully paid and non-assessable shares of
Series C Preferred Stock, par value $0.0001 per share of Carolco Pictures (the
“Series C Preferred Stock”) and fully paid and non-assessable shares Series A
Preferred Stock, par value $0.0001 per share of Carolco Pictures, in each case
as set forth on Exhibit A hereto (collectively, the “Stock”).

 

1

 

 

  (c) In return for services rendered to Carolco Pictures in connection with the
transactions contemplated herein, upon the Effective Date, Carolco Pictures
shall issue to Esposito and Smith the shares of Series C Preferred Stock as set
forth on Exhibit A.

 

Section 2. Delivery. Simultaneously herewith, Contributors are delivering to
Carolco Pictures the Assignment Agreement in the form attached hereto as Exhibit
B evidencing the assignment by Contributors to Carolco Pictures of all of
Contributors’ right, title and interest in the Recall Studios Shares. Carolco
Pictures will issue, contemporaneously herewith, and, in any event, as soon as
practicable, certificates evidencing the issuance described in Section 1(b).

 

Section 3. Covenants and Other Agreements.

 

  (a) Employment Agreements. As part of the consideration for the contribution
of Contributors described herein, Carolco Pictures covenants to hire Bradley
Albert as President and Chief Creative Officer, Justin Morris as Chief Operating
Officer and Alexander Bafer as Chief Development Officer, with employment
agreements substantially as to be agreed between the parties.         (b)
Confidentiality and Non-Disclosure Agreements. No later than thirty (30) days
following the Effective Date, all employees of Carolco Pictures shall have
signed confidentiality and non-disclosure agreements in form and substance as
attached hereto as Exhibit C.         (c) Board Matters. South Centre, Inc., who
joins this Agreement solely for purposes of this Section 3(b), agrees that it
shall vote its shares of Carolco to elect Bradley Albert, Justin Morris and
Alexander Bafer to the Board of Directors of the Carolco, with Alexander Bafer
to serve as Chairman of the Board of Directors.         (d) Filings. The
Contributors and the Advisors agree to file all information required to be filed
by each of them pursuant to Treasury Regulation Section 1.351-3(a).         (e)
Tax Returns. Each of Contributors, the Advisors and Carolco Pictures shall use
their best efforts not to take any action or take any position in any tax return
or report or otherwise which could have an adverse effect on, or which in
inconsistent with, the qualification of the transactions contemplated by this
Agreement under Section 351 of the Code.         (f) Amendment of Articles.

 

  i) The parties acknowledge that the Certificate of Designation for the Series
C Preferred Stock provides that each share of Series C Preferred Stock may be
converted into two shares of common stock of Carolco Pictures, par value of
$0.0001 per share (the “Common Stock”), but not until sufficient shares of
Common Stock are authorized and unissued to accommodate such conversion; and
that, as of the Effective Date, there are not sufficient shares of Common Stock
authorized and unissued to accommodate the conversion of the Stock to be issued
to the Contributors and the Advisors hereunder.

 

2

 

 

  ii) Following the Effective Date, Carolco Pictures shall utilize its
commercially reasonable efforts to undertake such actions as reasonably required
to amend the articles of incorporation of Carolco Pictures to increase the
number of authorized shares of Common Stock such that there are a sufficient
shares of Common Stock authorized and unissued to accommodate the conversion of
the Series C Preferred Stock to be issued to the Contributors and the Advisors
hereunder (the “Amendment”). Upon effectiveness of the Amendment, Carolco
Pictures shall inform the Contributors and the Advisors as soon as reasonably
practicable.         iii) In the event that the Amendment is not completed
within one hundred and twenty (120) days of the Effective Date, then the
transactions set forth in Section 1 shall be unwound, such that the Stock and
the shares of Series C Preferred Stock issued to the Advisors shall be returned
to Carolco Pictures, and the Recall Studios Shares shall be returned to the
applicable Contributors and thereafter all of the parties’ rights and
obligations hereunder shall cease, and the parties agree to execute such
documents and undertake such actions as required to effect such unwinding.

 

  (g) Other Documents. Each party hereto covenants and agrees to execute and
deliver such other documents as reasonably requested or required to consummate
the transactions contemplated herein.

 

Section 4. Representations and Warranties of Carolco Pictures

 

  (a) Organization, Qualification and Power. Carolco Pictures represents and
warrants to Contributors and the Advisors that Carolco Pictures is duly formed,
validly existing and in good standing under the laws of the state of Florida, is
duly qualified or authorized to conduct its business and is in good standing
under the laws of each jurisdiction in which such qualification or authorization
is required, and has full power and authority to carry on its business as
presently conducted.         (b) Authority. Carolco Pictures represents and
warrants to Contributors and the Advisors that (i) Carolco Pictures has the
corporate power and authority to execute and deliver this Agreement and the
documents and assignments referenced herein to be executed and/or delivered by
Carolco Pictures and to consummate the transactions contemplated hereby and
thereby; (ii) the execution and delivery by Carolco Pictures and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the Board of Directors of Carolco Pictures and no other corporate
proceedings on the part of Carolco Pictures or any other person or entity,
whether pursuant to the articles of incorporation or by law or otherwise, are
necessary to authorize Carolco Pictures to enter into this Agreement or to
consummate the transactions contemplated herein; and (iii) this Agreement and
each of the documents and assignments referenced herein to be executed and/or
delivered by Carolco Pictures is the legal, valid, and binding obligation of
Carolco Pictures.

 

3

 

 

  (c) No Violations. Neither the execution or delivery of this Agreement or any
of the documents and assignments referenced herein to be executed and/or
delivered by Carolco Pictures, nor the consummation of the transactions
contemplated hereby or thereby: (a) requires any filing or registration with, or
consent, authorization, approval, or permits of, any court, governmental,
administrative or regulatory authority on the part of Carolco Pictures; (b)
violates or will violate (i) any permit, order, writ, injunction, judgment,
decree, or award of any court or governmental or regulatory authority or (ii)
any law or any rules or regulations of any governmental or regulatory authority
to which Carolco Pictures or any of its properties or assets are subject; (c)
violates or will violate, or conflicts with or will conflict with, any provision
of, or constitutes a default under, the articles of incorporation or bylaws of
Carolco Pictures; or (d) violates or breaches or constitutes a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or gives rise to a right to terminate, any contract, agreement, license,
lease, or other instrument, arrangement, commitment, obligation, understanding,
or restriction of any kind to which Carolco Pictures is subject.         (d) No
Litigation. Other than the current dispute with Studio Canal, there is no
lawsuit, claim, action, proceeding or investigation pending against Carolco
Pictures which is reasonably expected to have a material adverse effect on
Carolco Pictures or which may or will restrict the ability of Carolco Pictures
to consummate the transactions contemplated hereby and otherwise perform
hereunder.         (e) Capitalization.

 

  i) The list of shareholders of Carolco as attached hereto as Exhibit D
accurately shows the shareholders of Carolco as of the date hereof. Upon its
issuance, the capital stock of the Company issued to the Contributor and the
Advisors hereunder (a) will be duly authorized, validly issued, fully paid and
nonassessable, (b) will be free of restrictions on transfer other than
restrictions on transfer under any applicable securities laws, and (c) will
entitle Contributors or the Advisors, as applicable, to all applicable rights in
respect of the Stock. Carolco Pictures authorized capital shares as of the
Effective Date are (i) 350,000,000 shares of Common Stock; (ii) 5,000,000 shares
of Series A Preferred Stock, par value $0.0001 per share; (iii) 1,000,000 shares
of Series B Preferred Stock, par value $0.0001 per share; and (iv) 40,000,000
shares of Series C Preferred Stock. Carolco Pictures has reserved a sufficient
number of Series C Preferred Stock to accommodate the issuance of the Stock and
the issuance of the shares to the Advisors, but the parties acknowledge that the
conversion of the Stock into common stock is not possible until the authorized
common stock of Carolco Pictures is increased from the current levels.        
ii) Other than (i) certain promissory notes payable to Alexander Bafer, (ii)
certain securities held by Auctus Fund, LLC, and (iii) certain securities held
by St George Investments LLC, or as set forth in this Agreement or in the
Articles, as of the Effective Date, there are no other outstanding rights
(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in Carolco Pictures.

 

4

 

 

  iii) Each of the issued and outstanding capital stock of Carolco Pictures (i)
has been duly authorized and validly issued and is fully paid and
non-assessable, and (ii) was issued in compliance with all applicable laws
related to the issuance of securities.

 

  (f) SEC Documents. Other than the filings for year-end 2015 and the first
quarter of 2016, Carolco Pictures has filed all required registration
statements, prospectuses, reports, schedules, forms, statements and other
documents (including exhibits and all other information incorporated by
reference) required to be filed by it with the Securities and Exchange
Commission (“SEC”) through the Effective Date (the “SEC Reports”), and, as of
their respective dates, each of the foregoing were prepared in accordance and
complied in all material respects with the requirements of the Securities Act of
1933, as amended, and the rules and regulations of the SEC promulgated in
connection therewith, and did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.         (g) Financial Statements. The financial statements of
Carolco Pictures included in the SEC Reports comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of SEC with respect thereto, have been prepared in accordance with
accounting principles generally accepted in the United States of America applied
on a consistent basis throughout the periods indicated, and fairly present the
financial position of Carolco Pictures as of the dates thereof and the results
of their operations and cash flows for the period then ended.         (h)
Intellectual Property. Carolco Pictures owns or possesses, or can obtain on
commercially reasonable terms, sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, processes or similar proprietary rights
necessary to the business of Carolco Pictures as presently conducted, the lack
of which could reasonably be expected to have a material adverse effect on the
business and/or operations of Carolco Pictures.         (i) Title. Carolco
Pictures has good and marketable title to its properties and assets, and has
good title to its leasehold interests, other than liens imposed by law and
incurred in the ordinary course of business.

 

Section 5. Representations and Warranties of Contributors and Advisors

 

  (a) Organization, Qualification and Power. Contributors represent and warrant
to Carolco Pictures that Recall Studios is duly formed, validly existing and in
good standing under the laws of Nevada, is duly qualified or authorized to
conduct its business and is in good standing under the laws of each jurisdiction
in which such qualification or authorization is required, and has full power and
authority to carry on its business as presently conducted.

 



5

 

 

  (b) Authority. Contributors and Advisors represent and warrant to Carolco
Pictures that (i) the Contributors and the Advisors have the power and authority
to execute and deliver this Agreement and the documents and assignments
referenced herein to be executed and/or delivered by the Contributors and the
Advisors and to consummate the transactions contemplated hereby and thereby;
(ii) no proceedings on the part of the Contributors or Advisors or any other
person or entity, are necessary to authorize the Contributors or the Advisors to
enter into this Agreement or to consummate the transactions contemplated herein;
and (iii) this Agreement and each of the documents and assignments referenced
herein to be executed and/or delivered by the Contributors or the Advisors is
the legal, valid, and binding obligation of the Contributors or Advisors, as
applicable.         (c) No Violations. Neither the execution or delivery of this
Agreement or any of the documents and assignments referenced herein to be
executed and/or delivered by the Contributors or the Advisors, nor the
consummation of the transactions contemplated hereby or thereby: (a) requires
any filing or registration with, or consent, authorization, approval, or permits
of, any court, governmental, administrative or regulatory authority on the part
of the Contributors or the Advisors; (b) violates or will violate (i) any
permit, order, writ, injunction, judgment, decree, or award of any court or
governmental or regulatory authority or (ii) any law or any rules or regulations
of any governmental or regulatory authority to which the Contributors, the
Advisors or Recall Studios or any of its properties or assets are subject; or
(c) violates or breaches or constitutes a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or gives
rise to a right to terminate, any contract, agreement, license, lease, or other
instrument, arrangement, commitment, obligation, understanding, or restriction
of any kind to which the Contributors, the Advisors or Recall Studios is
subject.

 

Section 6. Survival; Indemnification.

 

  (a) The covenants, agreements, representations, and warranties of the parties
hereto contained herein or in any certificate or other writing delivered
pursuant hereto or in connection herewith shall survive the Effective Date.    
    (b) Each party hereto and their respective successors and assigns, jointly
and severally, hereby agrees to indemnify the other party and its shareholders,
employees, directors, officers, successors, and assigns against, and agree to
hold them harmless from, any and all damage, loss, liability, tax, and expense
(including, without limitation, reasonable expenses of investigation and
attorney’s fees and expenses in connection with any action, suit, proceeding,
claim, investigation, or other loss) (a ”Loss”) incurred or suffered by the
indemnified party arising out of any breach of any covenant or agreement or of
any inaccuracy or omission in any representation or warranty made by the
indemnifying party pursuant to this Agreement. Notwithstanding the foregoing,
each Contributor shall only be liable for such Contributor’s pro rata portion of
such Loss based on the percentage interest held by such Contributor in Recall
Studios immediately prior to the consummation of the transactions contemplated
by this Agreement.

 

Section 7. Miscellaneous.

 

  (a) Amendment and Modification. This Agreement may be amended, modified, or
supplemented only by written agreement of the parties hereto.

 

6

 

 

  (b) Waiver of Compliance; Consents. Any failure of a party to comply with any
obligation, covenant, agreement, or condition herein may be waived by the other
party; provided, however, that any such waiver may be made only by a written
instrument signed by the party granting such waiver. Whenever this Agreement
requires or permits consent by or on behalf of any party hereto, such consent
must be given in writing.         (c) Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. No assignment of
this Agreement shall relieve the assignor of its obligations hereunder. Nothing
in this Agreement, expressed or implied, is intended or shall be construed to
confer upon any person other than the parties, any successors and permitted
assigns, any rights, remedy, or claim under or by reason of this Agreement or
any provisions herein contained.         (d) Costs and Expenses. Each party
hereto will pay all of its own costs and expenses incurred in connection with
the negotiations or consummation of the transactions contemplated by this
Agreement, including any legal fees, broker’s fees, finder’s fees, fees of
financial advisors and accountants and expenses of its representatives, whether
or not the transaction contemplated by this Agreement is consummated; provided,
however, that Carolco Pictures will be responsible for other costs associated
with the issuance of the shares of capital stock of Recall Studios pursuant to
Section 1(b).         (e) Assurances. From time to time, at the request of the
other parties and without further consideration, each party, at its own expense,
will execute and deliver such other documents, and take such other action, as
the other parties may reasonably request in order to consummate more effectively
the transactions contemplated hereby.         (f) Governing Law; Jurisdiction;
Waiver of Jury Trial. This Agreement will be governed by and construed under the
laws of the State of New York, without regard to conflicts of laws principles,
and any and all actions or proceedings seeking to enforce any provision of, or
based on any right arising out of, this Agreement shall be brought in the courts
of the State of New York, New York County, including Federal Courts located
therein, should Federal jurisdiction requirements be satisfied. Each of the
parties consents to the jurisdiction of such courts in any such action or
proceeding and waives any objection to venue laid therein. The parties hereto
specifically waive any right to a jury trial with respect to any matter arising
under this Agreement.         (g) Notices. All notices required hereunder or
pertaining hereto shall be in writing and shall be deemed delivered and
effective upon either (a) personal delivery, (b) electronic confirmation of an
electronic mail transmission received in its entirety at the applicable
electronic mail address indicated below, or (c) the earliest of delivery,
refusal of the addressee to accept delivery or failure of delivery after at
least one attempt during normal business hours, in each case as such events are
recorded in the ordinary business records of the delivery service, which will be
by recognized express courier service, with all charges prepaid or charged to
the sender’s account, in all such cases to the applicable address set forth
below:

 

7

 

 

If to Contributors or the Advisors:

 

Recall Studios

Attn: Bradley Albert

495 Rock Rimmon Road

Stamford, CT 06903

Email: bradleyalbert@gmail.com

 

If to Carolco Pictures:

 

David Cohen
Chief Executive Officer
Carolco Pictures, Inc.
1200 N. Federal Highway, Suite 200
Boca Raton, FL 33432

Email: dc@carolcopictures.com

 

  (h) Entire Agreement. This Agreement, including the exhibits, schedules, and
other documents and instruments referred to therein, embody the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.        
(i) Severability. If any one or more provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, but this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.         (j) Exhibits. All Exhibits attached hereto are hereby
incorporated in and made a part as if set forth in full herein.         (k)
Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or emailed scanned signature), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument and shall become a binding agreement when one or more of the
counterparts have been signed by each of the parties and delivered to the other
party.         (l) Specific Performance. Each of the parties acknowledge that
money damages would not be a sufficient remedy for any breach of this Agreement
and that irreparable harm would result if this Agreement were not specifically
enforced. Therefore, the rights and obligations of the parties under this
Agreement shall be enforceable by a decree of specific performance issued by any
court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith. A party’s right to specific
performance shall be in addition to all other legal or equitable remedies
available to such party.

 

[SIGNATURE PAGE TO FOLLOW]

 

8

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first above written.

 

Carolco Pictures, Inc.         By: /s/ David Cohen     David Cohen     CEO      
  South Centre, Inc., solely for purposes of Section 3(b)         By: /s/ David
Cohen     David Cohen     CEO         Agreed and acknowledged:   RECALL STUDIOS,
INC.         By: /s/ Bradley Albert     Bradley Albert     CEO

 

[Signature page to Contribution Agreement]

 

9

 



 

/s/ Bradley Albert   /s/ Peter J. Cassinelli, Jr. Bradley Albert   Peter J.
Cassinelli, Jr.       /s/ Frank M. Esposito   /s/ Justin Morris Frank M.
Esposito   Justin Morris       /s/ James J. Regan   /s/ Ronald Schwartz James J.
Regan   Ronald Schwartz       /s/ B. Harrison Smith   /s/ Rudolph Steiner B.
Harrison Smith   Rudolph Steiner

 

    BRICK TOP HOLDINGS, INC.         /s/ Larry Vipond   By: /s/ Alexander Bafer
Larry Vipond     Alexander Bafer, CEO         /s/ Robert Hamilton       Robert
Hamilton      

 

[Signature page to Contribution Agreement]

 

10

 

 

Exhibit A

 

Shares to be Issued

 

Contributor/Advisor  Common Stock of Recall Studios, Inc. held   Shares of
Carolco Pictures, Inc. Series C Preferred Stock to be Issued   Class A Preferred
of Recall Studios, Inc. held   Shares of Carolco Series A Preferred Stock to be
Issued  Brick Top Holdings, Inc.   12,750,000    12,750,000    748,334  
 1,990,000  Peter J. Cassinelli, Jr.   62,500    62,500    0    -  Larry Vipond 
 187,500    187,500    0    -  James J. Regan   62,500    62,500    0    - 
Bradley Albert   6,015,625    6,015,625    0    -  Justin Morris   6,015,625  
 6,015,625    0    -  Ronald Schwartz   12,500    12,500    0    -  Rudolph
Steiner   25,000    25,000    0    -  Robert Hamilton   125,000    125,000  
 0    -  Harrison Smith (Advisor)        1,000,000    0    -  Frank Esposito
(Advisor)        993,750    0    -  Total   25,256,250    27,250,000  
 748,334    1,990,000 

 

1

 

 

EXHIBIT B

 

ASSIGNMENT AGREEMENT

 

(Attached)

 

 

 

 

THIS ASSIGNMENT AGREEMENT (“Assignment Agreement”) is executed and delivered as
of July 25, 2016, by and among Bradley Albert (“Albert”), Brick Top Holdings,
Inc. (“Brick Top”), Peter J. Cassinelli, Jr. (“Cassinelli”), Robert Hamilton
(Hamilton”), Justin Morris (“Morris”), James J. Regan (“Regan”), Ronald Schwartz
(“Schwartz”), Rudolph Steiner (“Steiner”) and Larry Vipond (“Vipond” and,
collectively with Albert, Hamilton, Brick Top, Cassinelli, Morris, Regan,
Schwartz and Steiner, the “Assignors”) and Carolco Pictures, Inc., a Florida
corporation (“Assignee”), pursuant to that certain Contribution Agreement, dated
as of the date herewith, by and among Assignee, on the one hand, and Assignors,
on the other (the “Agreement”). Capitalized terms used but not otherwise defined
in this Assignment Agreement shall have the meanings ascribed to them in the
Agreement.

 

WHEREAS, it is a condition of the Agreement that Assignors and Assignee execute
and deliver this Assignment Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements of the parties
contained in the Agreement, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged each Assignor and the
Assignee agree as follows:

 

1. Assignors hereby transfer, assign, convey and grant to Assignee 100% of the
total authorized, issued and outstanding equity interests in and to Recall
Studios, Inc. held by Assignors (the “Equity Interests”), free and clear of all
encumbrances, and Assignee hereby accepts the transfer, assignment, conveyance
and grant of the Equity Interests, pursuant to the terms of the Agreement.    
2. This Assignment Agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to conflicts of
laws principles.     3. This Assignment Agreement may be executed in
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories. The
parties agree that a facsimile signature shall have the same validity as an
original.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Assignment
Agreement on the date first above written.

 

ASSIGNORS:

 

/s/ Bradley Albert   /s/ Peter J. Cassinelli, Jr. Bradley Albert   Peter J.
Cassinelli, Jr.       /s/ Robert Hamilton   /s/ Justin Morris Robert Hamilton  
Justin Morris       /s/ James J. Regan   /s/ Ronald Schwartz James J. Regan  
Ronald Schwartz         /s/ Rudolph Steiner     Rudolph Steiner

 

    BRICK TOP HOLDINGS, INC.         /s/ Larry Vipond   By: /s/ Alexander Bafer
Larry Vipond      Alexander Bafer, CEO

 

  ASSIGNEE:       CAROLCO PICTURES, INC.         By: /s/ David Cohen     David
Cohen, CEO

 

[Signature page to Assignment Agreement]

 

 

 

 

EXHIBIT C

 

FORM OF confidentiality and non-disclosure agreement

 

(Attached)

 

 

 

 

NON-DISCLOSURE AGREEMENT

 Dated as of July 25, 2016

 

This Non-Disclosure Agreement (this “Agreement”) is entered into as of the date
first set forth above by and between Carolco Pictures, Inc., a Florida
corporation (the “Company”), and the person whose name is set forth on the
signature page hereof adjacent to “Recipient” (the “Recipient”, and together
with the Company, the “Parties” and each individually, a “Party”).

 

WHEREAS, Recipient is an employee or officer of Company and will obtain certain
Confidential Information (as defined below) of Company in connection with such
relationship, and the Parties desire to provide for certain matters related to
such Confidential Information as set forth herein; and

 

WHEREAS, the Parties agree that the terms and conditions of this Agreement shall
apply to any and all discussions involving or related to the provision of
Confidential Information to Recipient.

 

NOW THEREFORE, in consideration of the promises and covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereto hereby agree as follows:

 

1. The purpose of this Agreement is to allow Recipient to obtain from the
Company certain technical and business information of the Company under terms
that will protect the confidential and proprietary nature of such information,
for the purpose of furthering the Parties’ relationship (the “Purpose”).

 

2. As used in this Agreement, “Confidential Information” shall mean any and all
information furnished or disclosed, in whatever form or medium, by the Company
or its Representatives (as defined below) to Recipient or his Representatives,
and shall include all information relating to the Company, including, but not
limited to:

 

  a. any data or information that is competitively sensitive material, including
but not limited to products, planning information, marketing strategies and
opportunities, price lists, plans, finance, operations, customer relationships
or potential customer relationships, customer profiles, partner relationships or
potential partner relationships, advertising and public relation relationships
or potential advertising and public relation relationships, sales estimates,
business plan and internal performances results relating to the past, present or
future business activities of the Company or its owners, or the Company’s
customers, clients, manufacturers, vendors, employees or suppliers;         b.
all concepts, documentation reports, data, specifications, notes, drawings,
diagrams, computer software, source code, object code, flow charts, databases,
inventions, information, know-how, show-how and trade secrets, whether or not
patentable or copyrightable regarding the Company’s business;         c. all
customer, client, employee, vendor, or supplier lists; and         d. such other
information as the Company may identify to the Recipient as being confidential
or privileged by means of a notation or confidential legend on the applicable
document.

 

3. Recipient agrees to use Confidential Information only for the Purpose and
shall use reasonable care not to disclose Confidential Information to any third
party, such care to be at least equal to the care exercised by Recipient as to
its own confidential information, which standard of care shall not be less than
the current industry standard in effect as of the date of such receipt.
Recipient agrees that it shall make disclosure of any such Confidential
Information only to employees (including temporary and leased employees subject
to a confidentiality obligation), officers, directors, attorneys and wholly
owned subsidiaries (collectively, “Representatives”), to whom disclosure is
reasonably necessary for the Purpose. Notwithstanding anything to the contrary
contained herein, the Parties acknowledge and agree that Recipient may, with
notice to the Company, disclose any Confidential Information as and to the
extent that Recipient’s counsel deems required pursuant to any law or
governmental regulation, or pursuant to the order of a court or administrative
body of competent jurisdiction provided, however, that in such case Recipient
shall inform the Company prior to such disclosure and shall only disclose so
much of the Confidential Information as may be required for compliance with such
law or governmental regulation and provided that Recipient shall cooperate with
Company to legally contest, request confidential treatment, or otherwise avoid
such disclosure, as requested by the Company.

 

 

 

 

4. Upon termination of this Agreement for any reason, or upon the termination of
Recipient’s relationship with the Company or upon request by the Company made at
any time, all Confidential Information, together with any copies of same as may
be authorized herein, shall be returned to the Company, or destroyed and
certified as such by Recipient.

 

5. The obligations imposed in this Agreement shall not apply to any Confidential
Information that: (i) was already in the possession of Recipient at the time of
disclosure without restrictions on its use or is independently developed by
Recipient after the effective date of this Agreement, provided that the person
or persons developing same have not used any Confidential Information in such
development, or is rightfully obtained from a source other than from the
Company; (ii) is in the public domain at the time of disclosure or subsequently
becomes available to the general public through no fault of Recipient; (iii) is
obtained by Recipient from a third person who is under no obligation of
confidence to the Company; or (iv) is disclosed without restriction by the
Company.

 

6. Each Party acknowledges that this Agreement and any meetings and
communications of the Parties and their affiliates relating to the same subject
matter hereof shall not constitute a representation, warranty, assurance,
guarantee or inducement with respect to the accuracy or completeness of any
Confidential Information or the non-infringement of the rights of third persons.

 

7. Neither this Agreement nor any rights hereunder shall be assignable or
otherwise transferable by either Party in whole or in part without the prior
written consent of the other Party.

 

8. Nothing herein shall be construed as granting to Recipient or its affiliates
any right or license to use or practice any of the information defined herein as
Confidential Information and which is subject to this Agreement as well as any
trade secrets, know-how, copyrights, inventions, patents or other intellectual
property rights now or hereafter owned or controlled by the Company. Except as
allowed by applicable law, Recipient shall not use any tradename, service mark
or trademark of the Company or refer to the Company in any promotional or sales
activity or materials without first obtaining the prior written consent of the
Company.

 

9. The Company makes no representations or warranties with respect to any
information disclosed by it to Recipient except that the Company hereby
represents and warrants to Recipient that the Company has the legal right and
power to disclose any information disclosed by it hereunder.

 

10. This Agreement shall be governed and construed under the laws of the State
of Florida, without regard to its conflict of laws principles. Recipient hereby
acknowledges and agrees that remedies at law will be inadequate to protect the
Company from any actual or threatened breach of this Agreement and that any such
breach would cause irreparable and continuing injury to the Company. Therefore,
Recipient agrees that the Company shall be entitled to seek equitable relief
without any requirement to post a bond, including, without limitation,
injunction and specific performance, without proof of actual damages or
exhausting other remedies, in addition to all other remedies available to the
Parties at law or in equity.

 

 

 

 

11. Any notice to be given under this Agreement by either Party to the other
Party shall be in writing and sent to an officer at its address set forth on the
signature pages hereof by certified or registered mail or by overnight air
courier, or by email with return receipt requested and received, and shall be
deemed received three days after deposit in the mail or with such courier,
properly addressed, postage prepaid, or upon receipt of a return receipt is sent
by email. If either Party changes its address during the term of this Agreement,
it shall notify the other Party at its address set forth above in the manner
provided in the preceding sentence.

 

12. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter of this Agreement. No provision of this Agreement
shall be deemed waived, amended or modified by either Party, unless such waiver,
amendment or modification is made in writing and signed by both Parties. Each
Party agrees that no failure or delay by the other in exercising any right,
power or privilege hereunder will operate as a waiver thereof, nor will any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder. This
Agreement contains all the terms of the Parties’ agreements with respect to the
subject matter hereof and supersedes all previous agreements between the Parties
relating to the subject matter hereof.

 

13. In the event any provision of this Agreement is deemed invalid or otherwise
unenforceable for any reason, such invalid portion shall be deleted and the
Agreement shall continue in effect for all other purposes. A faxed or copied
version of this document has the same effect and meaning as the original.

 

14. This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, binding upon all of the Parties. In pleading or proving any
provision of this Agreement, it shall not be necessary to produce more than one
set of such counterparts. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

15. This Agreement may be terminated at any time by either Party giving thirty
(30) days prior written notice to the other Party. Unless earlier terminated,
this Agreement shall terminate and be of no further force or effect on the
cessation of Recipient’s employment by, or service as an officer to, the
Company. The obligations of the Parties under paragraphs 2, 3, 4, 5, and 12 of
this Agreement shall survive such termination for a period of three (3) years.

 

[Signatures appear on following page]

 

 

 

 

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused their duly authorized representatives to sign this Agreement as of the
date indicated above.

 

Carolco Pictures, Inc.         By:       David Cohen     CEO  

 

Address for Notices:

 

David Cohen
Chief Executive Officer
Carolco Pictures, Inc.
1200 N. Federal Highway, Suite 200
Boca Raton, FL 33432



Email: dc@carolcopictures.com

 

Recipient: ____________________________

 

By: __________________________________

 

Name: __________________________________

 

Address for Notices:

 

______________________________

 

______________________________

 

______________________________

 

______________________________

 

Email: ________________________

 

 

 

 

Exhibit D

 

Carolco Pictures, inc. Shareholders as of June 20, 2016

 

Series A Preferred:

 

South Centre, Inc. – 5,000,000 shares

 

Series B Preferred:

 

T.K. – 1,000,000 shares

 

Series C Preferred:

 

None

 

Common Stock:

 

Shareholder list previsions provided.

 

Note: In connection with the transactions contemplated herein, 2,500,000 shares
of Series A Preferred held by South Centre, Inc. will be redeemed by Carolco
Pictures, Inc. (to be issued to Alexander Bafer), and Carolco Pictures, Inc.
will issue 12,750,000 shares of Series C Preferred to South Centre, Inc.

 

 

 

